IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         No. COA16-834

                                       Filed: 18 July 2017

Lincoln County, No. 08 CVD 1649

KRISTIE LEA WILLIAMS, Plaintiff,

                v.

JAMES MARION CHANEY, Defendant.


      Appeal by defendant from order entered 31 May 2016 by Judge Larry J. Wilson

in District Court, Lincoln County. Heard in the Court of Appeals 6 February 2017.


      No brief filed on behalf of plaintiff-appellee.

      James M. Chaney, Jr., pro se.


      STROUD, Judge.


      Blake1 is now almost 16 years old, and this custody battle has lasted most of

his life. The primary issue on appeal is whether the trial court should have ordered

continuation of reunification counseling efforts, where the trial court found that prior

reunification efforts have caused him “intense psychological stress” and that more

reunification counseling would “re-traumatize” the child. We remand for entry of an

order denying any modification to the prior custody order since no other result is

supported by the trial court’s unchallenged findings of fact.



      1   We use a pseudonym to protect the identity of the minor child.
                                    WILLIAMS V. CHANEY

                                      Opinion of the Court



       Defendant James Marion Chaney (“Father”) appeals from the trial court’s

order modifying an earlier permanent child custody order entered 10 October 2013.

On appeal, Father argues that the trial court erred by concluding there was a

substantial change in circumstances justifying a modification of the custody order

because the findings of fact do not support this conclusion. Because the trial court’s

ultimate modifications to the custody order are not supported by the court’s findings,

we vacate and remand to the trial court for entry of a new order.

                                             Facts

       This appeal arises in a long and highly contentious custody battle with four

prior appeals.2 We will briefly summarize the background of this case and then

primarily focus on the facts necessary to address the sole issue raised in the present

appeal. Father and plaintiff Kristie Lea Williams (“Mother”) were formerly married

and are now divorced. They had one child during the course of the marriage, Blake,

born in August 2001. Mother was given primary physical legal custody of Blake on

11 June 2002 in a Consent Order for Permanent Custody and Visitation, with Father

having secondary physical custody.




       2 Will. v. Chaney, 212 N.C. App. 694, 718 S.E.2d 737, 2011 WL 2448950, 2011 N.C. App.
LEXIS 1246 (2011) (unpublished); Williams v. Chaney, 213 N.C. App. 425, 714 S.E.2d 275, 2011 WL
2848846, 2011 N.C. App. LEXIS 1543 (2011) (unpublished); Williams v. Chaney, __ N.C. App. __, 782
S.E.2d 122, 2016 WL 409901, 2016 N.C. App. LEXIS 124 (2016) (unpublished); Williams v. Chaney, __
N.C. App. __, 792 S.E.2d 207 (2016).

                                              -2-
                                WILLIAMS V. CHANEY

                                  Opinion of the Court



      The trial court entered an Order for Temporary Modification of Child Custody

in January 2006 after Father filed a motion to modify, in which the court noted

examples of Mother’s inappropriate behavior in Blake’s presence. The trial court

concluded that a substantial change of circumstances had occurred justifying

modification of the custody order, granted Father temporary physical and legal

custody of Blake, and appointed a parenting coordinator. On 3 December 2007, the

trial court entered an order for permanent child custody which noted that the parties

consented to Father having primary physical custody of Blake. Mother was granted

secondary custody, and the order set forth a specific custodial schedule.

      In 2009 and 2010, both parties filed several motions and the trial court entered

several orders, culminating in another order modifying the custodial schedule

entered on 18 August 2010; this order was affirmed in a prior appeal. See Williams,

213 N.C. App. 425, 714 S.E.2d 275, 2011 WL 2848846, 2011 N.C. App. LEXIS 1543.

      The series of events leading up to this appeal actually started all the way back

in January 2011, when the trial court entered the order which suspended Mother’s

visitation entirely after finding that she had been evasive about her address.

Mother’s visitation was suspended until she appeared before the trial court and

presented satisfactory evidence of her living situation and her compliance with prior

orders to obtain counseling. Specifically, Mother could seek to have her visitation

rights reinstated if she provided satisfactory information to the trial court regarding



                                         -3-
                                WILLIAMS V. CHANEY

                                  Opinion of the Court



her residence address, living conditions, persons who lived with her, and

documentation that she was receiving psychological counseling as ordered in 2010.

Mother did not see Blake at all from November 2010 until 2013 other than at one

counseling session.

      On 30 January 2013, after Mother requested a “Status Hearing,” the trial court

entered a permanent child custody order concluding that there had been a substantial

change in circumstances since prior custody orders entered in 2010. This order was

intended to assist in restoring Mother’s relationship with Blake, since she had been

absent from his life since 2010. The trial court found that

             visitation and modification of custody is in the best
             interests of the minor child in order for the child to
             establish and maintain a relationship with his mother
             however, the circumstances require a more limited
             visitation schedule in order to provide stability and
             predictability for the minor child in his primary home with
             his father.

The court granted Mother limited but gradually increasing visitation with Blake

under a specific schedule that was laid out in the order and required counseling for

Mother and Blake.

      Mother filed a “Motion for Contempt, Motion to Review and Enforce Order, and

Motion for Attorney’s Fees” on 17 April 2013. In her motion, Mother argued that

Father had “failed to adhere to the terms of the Court’s Order” on numerous occasions

and she asked for the trial court to hold Father in contempt. Mother also asked the



                                         -4-
                                WILLIAMS V. CHANEY

                                  Opinion of the Court



trial court to review the visitation provisions in the 30 January 2013 order and “if

necessary pronounce clarification, guidance and direction to the counselor as to the

appropriate role of the counselor in the reunification process.” On 23 April 2013,

Father filed his own motion to modify custody, asserting that Mother had acted

inappropriately in front of the minor child on multiple occasions. He asked that the

trial court modify visitation in accordance with the recommendations of the child’s

counselor and that the court allow Blake to decide if he wanted to visit with Mother.

      A series of at least five temporary and supplemental orders followed in

response to the parties’ competing motions for modification filed in April 2013. Aside

from addressing various motions for contempt and other issues not directly relevant

to this appeal, these orders generally addressed issues regarding the ongoing

reunification counseling efforts and parenting coordinators. But on 10 October 2013,

the trial court entered the order which this Court’s prior opinion determined was the

most recent permanent order subject to modification. Some of the findings of fact

from this long and detailed order are instructive regarding the reunification efforts:

             40. Although the court is disappointed Mr. Feasel [the
             child’s counselor] refuses to work with the mother toward
             reunification, the court respects his professional opinion
             regarding the counseling provided for the child
             individually and the parties in the joint counseling
             sessions. The court understands his recommendations
             were made considering the child’s mental health.

             41. The mother was ordered to obtain counseling in
             paragraph 2R of the August 17, 2010 Order of the court.


                                         -5-
                   WILLIAMS V. CHANEY

                     Opinion of the Court



She was ordered again to comply with the order as a means
to reinstate her visitation in the Order Suspending
Visitation entered on December 17, 2010.

42. There have been two assigned parent coordinators
throughout the history of this case. Judge Foster made
findings about the most recent parent coordinators
concerns in her order dated August 17, 2010. Findings #40
and #41 refer to the mother’s need for “counseling or
therapy. This is necessary in order for the mother to gain
a better perspective on handling her emotions.”

43. Following the entry of Judge Foster’s court order in
January 2013, where the court relied on the opinion of
Counselor Connie Zmijewski, the mother sought some
individual counseling from the same therapist. Ms.
Zmijewski was also qualified as an expert in family
counseling. She testified she has counseled the mother
about her visits with the child and regarding parenting
issues. Ms. Zmijewski encouraged the mother to meet with
reunification counselor.      She counseled the mother
approximately six times. This counseling was prior to
[Blake’s] reluctance to attend overnight visitation and
prior to the mother’s efforts to involve law enforcement to
obtain physical custody of the child.

44. The parties have been regularly engaged in litigation
since this case was transferred from Mecklenburg County.
The current Lincoln County file consists of ten separate
files and is approximately 14” thick. This court has
observed the behavior of the Plaintiff/Mother since 2009
over the course of at least four contested hearings, of which
three of those hearings lasted over three days.

45. The court is concerned that the mother has some type
of personality disorder preventing her from participating
in meaningful therapy to address her behavior and act in
the best interest of the child. The court is concerned the
mother does not have the capacity to accept any
responsibility for the present quality of the relationship


                            -6-
                                WILLIAMS V. CHANEY

                                  Opinion of the Court



             between herself and her son, as well as the capacity to
             acknowledge or respect her son’s opinions and beliefs.

             46. There has been a substantial change in circumstances
             from the entry of the prior order in that the child “exhibits
             emotions that mimic Post Traumatic Stress Disorder”.
             (Defendant’s Exhibit #2) The child has experienced panic
             attacks, nausea, fear and dread during the days prior to his
             scheduled visitation.

      The court found that Mother had failed to comply with the terms of the court’s

prior orders and ordered that Mother complete a psychological evaluation. The trial

court also suspended Mother’s visitation privileges with Blake except that she was

allowed to talk to him by telephone twice a week on Monday and Thursday evenings

and to attend one extracurricular activity a week of her choosing.

      On 19 November 2013, after receiving the report from Mother’s psychological

evaluation, the trial court entered a supplemental order which noted that Mother was

not diagnosed with any mental or personality disorders. The November 2013 order

concluded that it would be in Blake’s best interest for Mother and Father to

participate in a “Child and Family Treatment Team” meeting with two therapists

who have a relationship with the family. The trial court ordered that all parties

participate in therapy for a minimum of four months and then the court would

“review the progress of the therapeutic treatment upon notice of either party.” The

trial court entered an additional order in Febraury 2014 amending the 19 November

2013 supplemental order to substitute a counselor for the Child and Family



                                         -7-
                                WILLIAMS V. CHANEY

                                  Opinion of the Court



Treatment Team meeting. On 10 September 2014, the trial court entered another

order following a hearing in May 2014 regarding the appointment of a replacement

counselor, allowing Mother to select a substitute counselor as her individual

counselor.

      In February 2015, Mother filed a notice of hearing to “review” the trial court’s

19 November 2013 order as well as an order filed 10 September 2014 that was

initially entered on 20 May 2014 “regarding restoration of the mother/child

relationship[.]” After a hearing in March 2015, the trial court entered an order on 18

May 2015 suspending Mother’s visitation with Blake except for the two telephone

calls a week and one extracurricular activity a week. Mother appealed, and this

Court vacated the May 2015 order because it did not include any findings of fact to

support a permanent modification of custody or any conclusion that substantial

changes in circumstances had occurred and remanded the matter to the trial court

for entry of a new order. See Williams, __ N.C. App. __, 782 S.E.2d 122, 2016 WL
409901, 2016 N.C. App. LEXIS 124.

      Following this Court’s opinion, without hearing any additional evidence, the

trial court entered a new order on 31 May 2016. The court made the following

relevant findings:

             10.   Following the entry of the Permanent Order of
             January 30, 2013, the child began visiting his mother in
             January and February, 2013. He expressed his concern
             with some behaviors of his mother during the first few


                                         -8-
                   WILLIAMS V. CHANEY

                     Opinion of the Court



visits which were concerning to the Court. In March, 2013,
as the visits were to progress to overnight, the minor child
started complaining about stomach pain or nausea several
days before the visits and he would not visit, or the child
just flat refused to go with [Mother], expressing fear.
During this time Justin Feasel, the child’s therapist, was
meeting with the child to address these issues.

11.    Mr. Feasel testified that mother contacted him via
email on two occasions asking what he recommended for
her to do to help improve her relationship with her son. Mr.
Feasel recommended to the mother that she needed to go
slow with the reunification process.

12.    Rather      than     following  Mr.     Feasel’s
recommendations the mother continued to force the child
to visit. The mother’s actions continued to impede her
relationship with the minor child.

13.    Mr. Feasel testified and the Court finds persuasive
that since March, 2013 the minor child has experienced
fear, anxiety, shaking, an inability to sleep, nausea and
anger regarding reunification with his mother.

14.   On March 15, 2013, Mr. Feasel wrote a letter
recommending that the child’s visitation with his mother
be limited to day visits.

15.    Mr. Feasel had two joint sessions with [Blake] and
his mother to address the child’s concerns about visitation
with his mother. During these sessions the minor child felt
that his mother questioned and interrogated him. The
child was expecting an apology from his mother; however,
[Mother] provided explanations and these explanations
were not how the child had perceived the events.

16.   During these sessions with the child the mother
showed an inability or an unwillingness to accept
responsibility, and this inability or unwillingness is an
impediment to her child forgiving her.


                            -9-
                    WILLIAMS V. CHANEY

                     Opinion of the Court




17.    On April 17, 2013, [Mother] filed a motion for
contempt alleging the father interfered with the visitation
and stating the father should ensure the child exercise the
court ordered visitation. The father filed his motion to
modify custody on April 23, 2013, requesting relief from the
visitation Order based on the counselor’s recommendations
included in the March 15, 2013 letter.

18.   It was during this time the parties exchanged emails
about visitation. The father took the child for the
exchange; however the child refused to get into his
mother’s car.

19.    On June 23, 2013 the Mother contacted the Lincoln
County Sheriff Department to request assistance to enforce
the visitation included in the Order. This incident upset
the child to the point he was left shaking, crying, and afraid
he would be taken from his father.

20.   On July 28, 2013, the mother contacted [the]
Mecklenburg County Sheriff Department for assistance at
the exchange. This incident traumatized the minor child.

21.    This Court has previously found that the mother’s
demeanor and her statements have left her unable or
unwilling to consider the child’s feelings and emotions and
she is preoccupied with blaming the father, the counselor,
and at times the child.

22.   The mother refuses to admit that any of her
behaviors have contributed to the status of her relationship
with the child.

23.    Cyd McGee, family counselor, is an Intensive Family
Preservation specialist. She was authorized by the Court
to provide therapeutic services to [Mother] and minor child
in an attempt to reunify and begin visitation. Ms. McGee
met with [Mother] and the minor child for three sessions in
the Fall of 2014.


                            - 10 -
                    WILLIAMS V. CHANEY

                      Opinion of the Court




24.   Ms. McGee testified and opined and the Court finds
persuasive that [Blake] is a child who has been
traumatized and did not want to participate in the family
sessions.

25.    Ms. McGee testified and opined and the Court finds
persuasive that [Blake] felt he had been mistreated by his
mother. Specifically, [Blake] recalled the following events
that led to his beliefs of being mistreated:
       a.     His mother had thrown a water bottle at him;
       b.     During visits with his mother, [Mother] would
       talk in a negative light about his father . . . in front
       of the minor child; and
       c.     During visits with his mother, [Mother’s]
       daughter would make negative comments about
       [Blake’s] father.

26.    Ms. McGee testified and opined and the Court finds
persuasive that the mother during these counseling
sessions was unable to emotionally acknowledge her son’s
feelings and at times would become defensive. The mother
was disconnected from the child’s feelings, and she did not
respond emotionally, physically, or on any level when the
child was expressing his feelings.

27.    Ms. McGee testified that throughout the counseling
sessions between the mother and the child she observed the
child trembling, shaking, developing headaches, and
crying. Ms. McGee further testified that it was not in the
child’s best interest to continue with this reunification
process as it was re-traumatizing the child.

28.    Ms. McGee testified and opined and the Court finds
persuasive that [Blake] is a typical 13 year old teenager
who is well-spoken and has stated that he does not want to
do this, that he feels forced to continue with the
reunification process and that the mother is unable to
provide for [Blake’s] emotional needs.



                             - 11 -
                    WILLIAMS V. CHANEY

                      Opinion of the Court



29.   Ms. McGee concluded that any further counseling
sessions would re-traumatize the child.

30.    Charlotte Roberts testified as [Mother’s] counselor
that the mother has been consistent with her therapy, the
purpose of which was to improve communication with her
son. However, [Mother] did not meet with Ms. Roberts
during the months of September and October, 2014, which
was during the time the family counseling sessions were
taking place.

31.    Ms. Roberts testified that at no time has the mother
divulged or shared information regarding how the family
sessions were going. This is concerning to the Court in
light of the testimony of Ms. McGee that the reunification
process was failing.

32.   According to Mr. Feasel, the reunification process
with Ms. McGee in the Fall of 2014 caused [Blake] further
intense psychological stress.

33.    Mr. Feasel testified that [Blake’s] reactions and
fears were sincerely held, and not easily overcome.

34.    Mr. Feasel testified that he would refuse to be part
of any further reunification counseling sessions between
[Mother] and minor child because of the harm he feared it
would cause the minor child. The effects of the joint
sessions as described by Ms. McGee support Mr. Feasel’s
conclusions. Mr. Feasel has been counseling [Blake] for
several years, and the Court finds his opinion as to
reunification to be well-grounded.

35.    Since the January 30, 2013, Order the parties have
made two failed attempts of reunification. The child’s
negative emotional, physical and psychological reactions to
his mother since the entry of that Order have been fully
vetted and explored by his counselor and are well-
grounded. He is a happy and healthy 13-year-old child who
is thriving in his life, but for the mother-child relationship.


                             - 12 -
                                 WILLIAMS V. CHANEY

                                   Opinion of the Court




             36.   [Mother] is responsible for the fractured relationship
             between herself and the minor child due to her actions with
             and around the minor child.

             37.    There is no evidence before the court that limited
             telephone contact with his mother or her attendance at his
             activities have been harmful to the minor child; and
             therefore the Court finds it is in the child’s best interest to
             have limited telephone contact and to permit the mother’s
             attendance at extracurricular activities as set forth below.

      The trial court concluded:

             2.     There has been a substantial change of
             circumstances affecting the welfare of the minor child since
             the entry of the January 30, 2013 Order which have
             affected the best interest and general welfare of the minor
             child, and it is now in the best interests of the minor child
             to modify visitation.

The court then ordered the same limited visitation as had been in place since 10

October 2013 -- two telephone calls and one extracurricular activity per week -- but

added a requirement that Father, within 30 days of the entry of the order, must select

a licensed psychologist or counselor to counsel with Blake, Mother, and as

appropriate, both of them, “to explore the issue of resuming visitation between

Mother and child, even on a limited basis.” Father timely appealed the 31 May 2016

order to this Court.

                                      Discussion

      Father’s sole argument on appeal is that the trial court erred by concluding

that a change in circumstances had occurred justifying a modification of custody and


                                          - 13 -
                                 WILLIAMS V. CHANEY

                                   Opinion of the Court



then modifying the order in a way that was not supported by the trial court’s findings

of fact. Specifically, Father argues:

             [T]he trial court erred by ordering [Father] to select a
             licensed counselor to counsel with the minor child, the
             mother, and as deemed appropriate, with the mother and
             the child, to explore the issue of resuming visitation
             between mother and child because the trial court failed to
             base its conclusions of law upon sufficient findings of fact.

      Under N.C. Gen. Stat. § 50-13.7(a) (2015), an order for child custody “may be

modified or vacated at any time, upon motion in the cause and a showing of changed

circumstances by either party or anyone interested[.]” The North Carolina Supreme

Court has explained in detail how appellate courts review modification of custody

orders:

                    It is well established in this jurisdiction that a trial
             court may order a modification of an existing child custody
             order between two natural parents if the party moving for
             modification shows a substantial change of circumstances
             affecting the welfare of the child warrants a change in
             custody. . . .

                    As in most child custody proceedings, a trial court’s
             principal objective is to measure whether a change in
             custody will serve to promote the child’s best interests.
             Therefore, if the trial court does indeed determine that a
             substantial change in circumstances affects the welfare of
             the child, it may only modify the existing custody order if
             it further concludes that a change in custody is in the
             child’s best interests.

                   The trial court’s examination of whether to modify
             an existing child custody order is twofold. The trial court
             must determine whether there was a change in


                                          - 14 -
                    WILLIAMS V. CHANEY

                      Opinion of the Court



circumstances and then must examine whether such a
change affected the minor child. If the trial court concludes
either that a substantial change has not occurred or that a
substantial change did occur but that it did not affect the
minor child’s welfare, the court’s examination ends, and no
modification can be ordered. If, however, the trial court
determines that there has been a substantial change in
circumstances and that the change affected the welfare of
the child, the court must then examine whether a change
in custody is in the child’s best interests. If the trial court
concludes that modification is in the child’s best interests,
only then may the court order a modification of the original
custody order.

      When reviewing a trial court’s decision to grant or
deny the modification of an existing child custody order,
the appellate courts must examine the trial court’s findings
of fact to determine whether they are supported by
substantial evidence.     Substantial evidence is such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.

      ....

       In addition to evaluating whether a trial court’s
findings of fact are supported by substantial evidence, this
Court must determine if the trial court’s factual findings
support its conclusions of law. With regard to the trial
court’s conclusions of law, our case law indicates that the
trial court must determine whether there has been a
substantial change in circumstances and whether that
change affected the minor child. Upon concluding that
such a change affects the child’s welfare, the trial court
must then decide whether a modification of custody was in
the child’s best interests. If we determine that the trial
court has properly concluded that the facts show that a
substantial change of circumstances has affected the
welfare of the minor child and that modification was in the
child’s best interests, we will defer to the trial court’s
judgment and not disturb its decision to modify an existing


                             - 15 -
                                 WILLIAMS V. CHANEY

                                   Opinion of the Court



             custody agreement.

Shipman v. Shipman, 357 N.C. 471, 473-75, 586 S.E.2d 250, 253-54 (2003) (citations

and quotation marks omitted).

      Father does not dispute any of the trial court’s findings of fact in this case, but

rather argues that the findings fail to support the conclusions of law. “Because

plaintiff has not challenged any of the trial court’s findings of fact, they are binding

on appeal, and we must consider only whether the findings of fact supported the

conclusions of law.” Pass v. Beck, 210 N.C. App. 192, 197, 708 S.E.2d 87, 91 (2011)

(citations omitted).

      We will first note that one of the challenging parts of this case is simply

determining which order is the “prior order” which is being modified, since the court

is required to find a substantial change of circumstances from that particular date

and order until the time of the new order. Since so many motions were filed and so

many orders and “supplemental orders” were entered, it is difficult to trace back to

the starting point. Both parties filed motions for modification of custody in April

2013. The 10 October 2013 order contained extensive findings of fact, including the

required findings of fact and conclusions of law to support modification of the

custodial schedule. We also recognize that this Court’s prior opinion held that the 10

October 2013 order was the last permanent order subject to modification:

             On remand, the trial court should enter findings based on
             the preponderance of the evidence and conclusions of law


                                          - 16 -
                                       WILLIAMS V. CHANEY

                                         Opinion of the Court



                supported by its findings. If the trial court modifies the
                custody order of 10 October 2013 or its associated
                supplemental order of 19 November 2013, its findings must
                support an ultimate finding that there has been a
                substantial change of circumstances that affects the
                welfare of the child.

Williams, __ N.C. App. __, 782 S.E.2d 122, 2016 WL 409901 at *6, 2016 N.C. App.

LEXIS 124 at *15.

        Our record does not include any motion for modification of custody filed after

the 10 October 2013 order, but it appears that this chain of orders relates back to the

April 2013 motions.3 In February 2015, Mother did file a request for “review” of the

prior orders regarding addressing restoration of her relationship with the child, and

this could generously be construed as a motion for modification of custody.                     In any

event, both this panel and the trial court are bound by this Court’s prior opinion, so

we will address the modification order on appeal based upon the October and

November 2013 orders. See, e.g., Lueallen v. Lueallen, __ N.C. App. __, __, 790 S.E.2d
690, 696 (2016) (concluding order that was arguably temporary could nevertheless be

addressed where “another panel of this Court ha[d] previously ordered the relevant

provisions of the . . . order stayed” and holding that since this Court is “bound by that

ruling, we will address Mother’s appeal. In addition if we were to dismiss Mother’s




        3We also note that neither party was represented by counsel in either this appeal or the last.
Only Father filed a brief in this appeal. We are not entirely confident that either the current record
on appeal or the record for the last appeal is complete, but as best we can tell based upon the arguments
of Father, it is sufficient to address the issue raised in this appeal.

                                                 - 17 -
                                WILLIAMS V. CHANEY

                                  Opinion of the Court



appeal, it would only add to the delay in establishing a final custodial schedule, much

to [the minor child’s] detriment.” (Citation omitted)).

      We agree with Father that the trial court’s conclusions of law -- and in

particular the modification which requires even more counseling and reunification

efforts -- are not supported by the court’s findings of fact or conclusions of law. We

are perplexed by how the trial court ultimately reached the end result of requiring

additional counseling after finding that prior efforts had failed and additional

reunification counseling would “re-traumatize” him. The court’s findings, which are

not challenged on appeal, uniformly show that Mother has not made improvements

in years of prior counseling attempts and that Mother and Blake’s relationship has

deteriorated even further due to Mother’s attitude, behavior, and general

unwillingness to accept responsibility for the state of her relationship with her son.

Most relevant to the requirement of additional counseling, the trial court found that

“any further counseling sessions would re-traumatize the child”; that “the

reunification process with Ms. McGee in the Fall of 2014 caused [Blake] further

intense psychological stress”; that “the minor child has experienced fear, anxiety,

shaking, an inability to sleep, nausea and anger regarding reunification with his

mother”; and that “Ms. McGee testified and opined and the Court finds persuasive

that [Blake] is a child who has been traumatized and did not want to participate in

the family sessions.” Despite these findings that the reunification attempts had



                                         - 18 -
                                  WILLIAMS V. CHANEY

                                   Opinion of the Court



traumatized the child and that further counseling would re-traumatize him, the trial

court ordered more counseling aimed at reunification.            The only changes in

circumstances since the October 2013 and November 2013 orders which were found

by the trial court were negative changes -- failed efforts at counseling, the child’s

increased anxiety, and mother’s continued failure to improve her behavior. The trial

court then concluded that circumstances had changed substantially to support

modifying the custody order and that modification would be in the “best interests of

the minor child[,]” but, inexplicably, the only substantive modification from the prior

order was to add in a requirement that Father find a new counselor for the child and

Mother so that the issue of revisiting Mother’s visitation privileges with the child

could be evaluated further. Specifically, the trial court ordered, in relevant part, that:

             3.    [Father] shall, within 30 days of the entry of this
             Order, select a licensed Counselor/Psychologist to counsel
             with the minor child, with the Mother, and, as deemed
             appropriate, with Mother and minor child, to explore the
             issue of resuming visitation between Mother and child,
             even on a limited basis.

             4.    Any joint sessions, or other direct contact between
             Mother and minor child, shall be as directed by the licensed
             Counselor/Psychologist, as he/she determines such contact
             to be not detrimental to the mental and emotional well-
             being of the minor child.

             5.    Any failure of the Plaintiff/Mother to cooperate with,
             or promptly pay for the services of, the licensed
             Counselor/Psychologist, will be taken into consideration by
             the Court in future proceedings, and could subject her to
             the contempt powers of the Court.


                                          - 19 -
                                  WILLIAMS V. CHANEY

                                    Opinion of the Court




               6.     [Father] shall take the steps reasonably necessary to
               choose the counselor, provide the contact information to
               [Mother’s] Attorney, and to ensure the minor child’s
               attendance and participation in scheduled sessions. Any
               failure of the Defendant/Father to comply with these
               directives will be taken into consideration by the Court in
               future proceedings, and could subject him to the contempt
               powers of the Court.

These requirements seem to conflict with everything else in the court’s order up to

this point.

      The trial court may have misinterpreted this Court’s prior opinion as directing

the court to conclude that a substantial change had occurred supporting modification

in Mother’s favor, but that is not what our prior opinion stated. Our previous opinion

simply held:

                       In sum, the trial court’s custody order must be
               vacated because (1) the trial court failed to make
               conclusions of law; (2) the order modified custody without
               first finding that there had been a substantial change of
               circumstances, and (3) the order denied [Mother] any
               visitation with the child without the findings required to
               support such an order. . . .

                     . . . . On remand, the trial court should enter
               findings based on the preponderance of the evidence and
               conclusions of law supported by its findings. If the trial
               court modifies the custody order of 10 October 2013 or its
               associated supplemental order of 19 November 2013, its
               findings must support an ultimate finding that there has
               been a substantial change of circumstances that affects the
               welfare of the child. If the trial court denies [Mother]
               reasonable visitation its evidentiary findings should
               support an ultimate finding that [Mother] is either unfit to


                                           - 20 -
                                WILLIAMS V. CHANEY

                                  Opinion of the Court



             visit with the child or that visitation with [Mother] is not
             in the child’s best interest.

Williams, __ N.C. App. __, 782 S.E.2d 122, 2016 WL 409901, at *6, 2016 N.C. App.

LEXIS 124, at *14-15. In other words, the trial court was free to make additional

findings of fact and depending upon those facts, to do any of the following on remand:

(1) conclude that there had been no substantial change of circumstances which would

justify modifying Mother’s limited contact as set forth in the October 2013 order in

any way, either by increasing it or decreasing it; (2) conclude that there had been a

substantial change of circumstances which justifies modification of custody, but enter

an order decreasing Mother’s contact with the child, if this would be in the child’s

best interest; or (3) modify custody in some other way, depending upon the new

findings of fact and upon conclusions of law to support modification and

demonstrating that the particular modification ordered would be in the child’s best

interest.

      Instead, on remand, the trial court made the findings of fact as discussed above

and the following conclusion of law:

             2.     There has been a substantial change of
             circumstances affecting the welfare of the minor child since
             the entry of the January 30, 2013 Order which have
             affected the best interest and general welfare of the minor
             child, and it is now in the best interests of the minor child
             to modify visitation.




                                         - 21 -
                                WILLIAMS V. CHANEY

                                  Opinion of the Court



Based upon the trial court’s findings, we are unable to discern any changes of

circumstances since the October and November 2013 orders which would justify

increasing Mother’s contact with Blake in any way. The findings of fact also do not

show how another attempt at counseling and reunification could possibly be in the

child’s best interest. Based upon the trial court’s finding that there was no showing

that the telephone contact and once-weekly attendance of an extracurricular event

had been harmful to the child, it would seem logical that the trial court would have

simply concluded that there was no reason to modify the prior order.

      Since the findings of fact are not challenged on appeal and since only one

conclusion of law can logically follow from these findings, we vacate only the trial

court’s conclusion of law and decretal provisions noted above of the 31 May 2016

order. The findings of fact are affirmed. On remand, the trial court shall enter an

order with the same findings of fact as in the order on appeal and a conclusion of law

that there has been no showing of a substantial change in circumstances which would

justify modification of Mother’s limited visitation as set forth in the 10 October 2013

order, nor would any modification be in Blake’s best interests. See, e.g., Pulliam v.

Smith, 348 N.C. 616, 619, 501 S.E.2d 898, 899 (1998) (“The welfare of the child has

always been the polar star which guides the courts in awarding custody.”). There is

no factual or legal basis to order more reunification counseling.

                                     Conclusion



                                         - 22 -
                                WILLIAMS V. CHANEY

                                  Opinion of the Court



      Accordingly, we hold that the trial court’s second conclusion of law is not

supported by its findings and that the requirement of additional counseling in

particular is not supported by either the findings of fact or the conclusion of law. We

therefore vacate only the second conclusion of law and decretal provisions 3, 4, 5, and

6 of the order on appeal. The findings of fact in the 31 May 2016 order were not

challenged on appeal and we affirm these findings. We remand this matter for entry

of an order which incorporates these same findings of fact and denies modification of

the 10 October 2013 order, as described above.

      The 2013 order was entered a long time ago, and much has happened and many

orders have been entered since 2013. To assist the parties in understanding which

order provisions the parties need to follow after this remand, the trial court’s new

order on remand should also simply note that Mother already completed the

psychological evaluation as ordered in the 10 October 2013 order; and that the

supplemental provisions of the 19 November 2013 order regarding the Child and

Family Treatment Team and counseling have also been completed. Since there has

been no substantial change of circumstances justifying modification of the October

2013 order, Mother’s visitation upon remand shall be exactly the same as set forth in

the 10 October 2013 order in decretal provision 1, subsections (a) and (b); these are

the very same provisions as set forth in decretal sections 1 and 2 of the order on




                                         - 23 -
                              WILLIAMS V. CHANEY

                               Opinion of the Court



appeal, and we have not vacated these two decretal provisions since they are

unchanged from the 10 October 2013 order.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.

      Chief Judge McGEE and Judge TYSON concur.




                                      - 24 -